 1 Elliot Gale (Bar #263326)
   egale@gajplaw.com
 2 Joe Angelo (Bar #268542)
   jangelo@gajplaw.com
 3 Gale, Angelo, Johnson, & Pruett, P.C.
   1430 Blue Oaks Blvd., Ste. 250
 4 Roseville, CA 95747
   916-290-7778 ph
 5 916-721-2767 fax
   Attorneys for Plaintiff
 6 Michael Rhodd

 7
                                      UNITED STATES DISTRICT COURT
 8
                  NORTHERN DISTRICT OF CALIFORNIA — OAKLAND DIVISION
 9
10
     MICHAEL RHODD                                         Case No.: 4:21-cv-01183-YGR
11
                    Plaintiff,
12                                                         ORDER GRANTING PLAINTIFF’S
            vs.                                            NOTICE OF VOLUNTARY DISMISSAL
13                                                         OF DEFENDANT BANK OF AMERICA,
     BANK OF AMERICA, N.A.                                 N.A. PURSUANT TO FEDERAL RULE
14                                                         OF CIVIL PROCEDURE 41(A)(1)
                    Defendant
15

16

17
     PLEASE TAKE NOTICE that Plaintiff Michael Rhodd, pursuant to Federal Rule of Civil
18
     Procedure 41(a)(1), hereby voluntarily dismisses Bank of America, N.A. as to all claims in this
19
     action, with prejudice.
20
            Federal Rule of Civil Procedure 41(a)(1) provides, in relevant part:
21
            41(a) Voluntary Dismissal
22
            (1) By the Plaintiff
23
                    (a) Without a Court Order. Subject to Rules 23(3), 23.1(c), 23.2, and 66 and any
24
                        applicable federal statute, the plaintiff may dismiss an action without a court
25
                        order by filing:
26
                               (1) a notice of dismissal before the opposing party serves either an answer
27
                                  or a motion for summary judgment.
28

                                                          1
                       PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL OF DEFENDANT
 1         Defendant Bank of America, N.A. has neither answered Plaintiff’s Complaint, nor filed a

 2 motion for summary judgment. Accordingly, the matter may be dismissed against it for all

 3 purposes and without an Order of the Court.

 4

 5 Dated: April 30, 2021        Gale, Angelo, Johnson, & Pruett, P.C.

 6
                                            By:          /s/ Joe Angelo
 7                                                      Joe Angelo
                                            Attorneys for Plaintiff
 8

 9
10   PURSUANT TO NOTICE, IT IS SO ORDERED.
11   The Clerk shall close the case.

12   Date: May 7, 2021                                      _______________________________________
                                                              Yvonne Gonzalez Rogers
13                                                          United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    2
                     PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL OF DEFENDANT
